Diane V. Grendell, Judge,
concurring.
{¶ 18} I concur with the majority’s decision to affirm the lower court’s ruling in this case on the grounds that the trial court lacked jurisdiction to hear this matter. I also concur with the majority’s determination that the trial court’s lack of jurisdiction renders appellant’s second assignment of error moot. I do not agree with the majority’s decision to address the merits of appellant’s second assignment of error. With this exception, I concur with the ultimate decision to affirm.